Citation Nr: 1709833	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability prior to March 28, 2015.

2.  Entitlement to an evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability beginning March 28, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from November 2001 to November 2005.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana in which the appellant's claim of entitlement to a low back disorder was granted; the RO assigned a noncompensable rating (0 percent evaluation) for that disability, effective from November 2005.

The Veteran has appealed the initial rating assigned for the service-connected lumbar spine disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A subsequent rating decision, issued in June 2009, increased the initial rating for the service-connected lumbar spine disability from zero percent to 10 percent, effective in November 2005.  However, as the increase did not represent the maximum rating available for the lumbar spine disability, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a decision issued in September 2014, the Board denied a rating in excess of 10 percent for the service-connected lumbosacral strain.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2015, pursuant to a Joint Motion for Remand (JMR), the Court set aside the Board's September 2014 decision.  The Court returned the case to the Board, and in December 2015, the Board remanded the Veteran's claim for further proceedings consistent with the JMR.

In an April 2016 rating decision, the RO increased the rating for the orthopedic manifestations of the Veteran's lumbar spine disability rating from 10 percent to 20 percent, effective as of March 28, 2015.  Accordingly, "staged" ratings were created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Again, the increase did not represent the maximum rating available for the orthopedic manifestations of the lumbar spine disability and a full grant of the benefits sought therefore was not promulgated so the appellant's claim remained in appellate status.

The RO also granted a separate evaluation of 10 percent for the neurological manifestations of the lumbar spine disability radiating into the left lower extremity, as well as a 20 percent evaluation for the right lower extremity in a rating decision issued in April 2016, but the Veteran did not appeal those evaluations.  Therefore, the lumbar spine increased rating claim on appeal is as listed on the title page.

The Board most recently remanded the case for additional development in September 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability beginning March 28, 2015, is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 28, 2015, the orthopedic manifestations of the appellant's lumbar spine disability consisted of complaints of pain and limitation of motion, as well as complaints of additional pain and limitation of motion on use and with flare-ups; the appellant has been treated with anti-inflammatories and pain medications.

2.  Throughout this claim and appeal, the appellant has not demonstrated ankylosis of the thoracolumbar spine nor has he demonstrated muscle spasms or guarding.

3.  Prior to March 28, 2015, the appellant never demonstrated forward flexion limited to 85 degrees or less or a combined range of thoracolumbar motion of less than 235 degrees.

4.  No incapacitating episodes due to the orthopedic manifestations of the lumbar spine disability have been demonstrated at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent were not met for the orthopedic manifestations of the appellant's lumbar spine disability prior to March 28, 2015.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The appellant's lumbar spine increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to assist under the VCAA includes obtaining service medical treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service medical treatment records, VA medical records, and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The September 2006, and July 2012 VA examiners reviewed the claims file, examined the Veteran, and recorded pertinent clinical findings.  The examination reports are adequate to determine the level of the Veteran's low back disability prior to March 28, 2015.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The December 2015 Board remand instructed the AOJ to obtain medical treatment records and to afford the appellant a medical examination.  In this case, the RO obtained copies of the appellant's VA medical treatment records.  The RO also obtained a medical examination as directed by the Board remand.  Therefore, substantial compliance has been achieved. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of disability is found in the reports of VA outpatient treatment dated between 2006 and 2015; in the reports of the VA examinations conducted in September 2006, and July 2012; and in various written statements submitted by the appellant and his representative.

The appellant appealed the initial evaluation assigned for his lumbar spine disability addressed here.  The Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for the orthopedic manifestations of the lumbar spine disability at any pertinent time, to include whether a higher rating currently is in order.

The appellant contends that the severity of his lumbar spine orthopedic disability is not reflected in the currently assigned initial evaluation of 10 percent for the period between November 26, 2006 and March 27, 2015.  (The issue of an evaluation for the orthopedic manifestations of the lumbar spine disability in excess of 20 percent beginning March 28, 2015, is addressed in the REMAND section below).

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2)).

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active (AROM) and passive motion (PROM), in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran's claim is for a lumbar spine disability, the examinations of record do not contain findings of PROM, or motion on weight bearing.  However, the Board finds that the examinations of record are too remote to enable a probative finding as to the state of the appellant's passive motion and motion on weight bearing at that time.  Accordingly, the instant decision will only adjudicate the claim up to March 28, 2015, the date of the second-most recent examination. 

In addition, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  As the Veteran is already in receipt of a compensable disability rating based on limitation of motion, he cannot be awarded a separate rating for any lumbar spine arthritis.  Id. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Review of the appellant's service medical treatment records reveals that, in January 2005, he complained of low back pain following a football injury.  He underwent a service separation examination in August 2005, and the associated report includes a notation of lower back pain from a lumbar paraspinal sprain/spasm, not considered disabling. 

The appellant was afforded a VA medical examination in September 2006.  He was noted to be working fulltime.  The appellant complained of moderate aching low back pain that occurred one to six days per week and radiated to his thighs.  Radiographic examination of the appellant's lumbar spine revealed mild narrowing of the intervertebral disc spaces of the lower lumbar spine.  On physical examination, there was no tenderness or weakness of the thoracolumbar spine.  The appellant exhibited lumbar flexion to 90 degrees.  He also demonstrated lumbar extension to 30 degrees.  The appellant exhibited 30 degrees of right and left lateral flexion and 30 degrees of right and left rotation.  The examiner indicated that the appellant had pain on active motion and after repetitive use.  The examiner found no ankylosis, or muscle spasms or guarding severe enough to be responsible for abnormal gait or spinal contour.  Sensory, motor and reflex tests were all within normal limits.  The examiner rendered a diagnosis of lumbar strain.

The appellant underwent another VA medical examination in July 2012; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of monthly flare-ups that affected the functioning of his thoracolumbar spine.  On physical examination, the appellant had localized tenderness of the lumbar area but he did not exhibit any guarding or muscle spasms.  The examiner stated that the appellant did not have any muscle atrophy or radicular pain.  Straight leg raising was negative bilaterally.  The appellant demonstrated 90 degrees of lumbar flexion; 30 degrees of extension; 30 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  Muscle strength, sensory testing and deep tendon reflexes were all described as normal.  Radiographic examination was negative except for some mild dextroscoliosis centered at L1.  The examiner stated that the appellant did not have any arthritis or intervertebral disc syndrome of the thoracolumbar spine.  

Review of the appellant's VA treatment records indicates that the appellant did not receive any treatment at a VA facility in 2006, 2007, or 2008.  In June 2008, the appellant sought treatment at a private facility for low back pain.  It was noted to be related to an old injury and that he had not incurred any trauma.  Thereafter the appellant did not receive any VA treatment for his back in 2009, 2010, or 2011.  VA personnel were unable to reach him in July 2012.  In October 2015, a pain management note indicates that the appellant reported an average pain level of 3 with the worst pain being 7/10.  He reported that his back pain was constant and unremitting and that the pain went on for days.  A primary care note dated the next day states that the appellant moved well and that he had no lumbar tenderness.  Straight leg raising created back pain.  The clinical assessment was low back pain.  A November 2015 pain management note indicates that that the appellant reported an average pain level of 4 with the worst pain being 8/10.  He reported that his back pain was constant and unremitting and that the pain went on for days.  He said that his pain was triggered by physical activity and mobility.

In summary, the evidence of record does demonstrate that the appellant has complained of back pain since September 2006 (and before that time).  He has taken medication for his back pain, as well as anti-inflammatory medication.  In addition, the appellant's statements about his pain, pain on use, additional restrictions during flare-ups and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain, and objective medical evidence has indicated that the appellant sought treatment for his spinal pain.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

There is no evidence of record indicating that, at any time between November 26, 2005 and March 27, 2015, the appellant experienced ankylosis of the thoracolumbar spine, nor did he demonstrate forward flexion limited to 85 degrees or less or a combined range of thoracolumbar motion of not greater than 235 degrees.  The VA examination reports of September 2006, and July 2012 reflect that the appellant exhibited 90 degrees of forward flexion and a combined 240 degrees of thoracolumbar spine motion.  In addition, no incapacitating episodes due to the lumbar spine disability were documented.  Therefore, pursuant to the criteria enumerated in Diagnostic Codes 5003, 5237 and 5243, the appellant did not meet the schedular criteria for a compensable evaluation for his service-connected lumbar spine disability.

However, examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic spinal symptomatology of pain, pain on motion and limitation of motion due to pain with use and/or with flare-ups does approximate the schedular criteria for an evaluation of 10 percent for the lumbar spine disability and has done so throughout the appeal period.  The pain and functional limitations caused by the orthopedic manifestations of the lumbar spine disability are contemplated in the evaluation for the orthopedic symptomatology of the thoracolumbar spine that is represented by the initial 10 percent rating currently in effect. 

An evaluation in excess of 10 percent is not appropriate pursuant to the current rating criteria because the clinical evidence of record does not show an overall limitation of motion of the thoracolumbar spine that is less than 185 degrees prior to March 28, 2015.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In order for an evaluation in excess of 10 percent to be awarded, the appellant would have had to demonstrate forward flexion of the thoracolumbar spine less than 61 degrees or a combined range of motion not greater than 120 degrees; there is no clinical evidence of any such limitation of motion of the thoracolumbar spine prior to March 28, 2015.  Nor is there any clinical evidence that the appellant has any ankylosis, whether favorable or unfavorable, of the thoracolumbar spine.  Specifically, while the medical evidence of record shows that the appellant's range of thoracolumbar spine motion is restricted with activity, the restriction of his range of motion is not commensurate with the next higher rating.  In the absence of further limitation of motion as enumerated above or ankylosis of any portion of the spine, an evaluation in excess of 10 percent is not warranted.  Furthermore, no incapacitating episodes as defined by regulation are of record.  There is no suggestion in the record that the appellant's pain and the functional loss caused thereby equates to any disability greater than contemplated by the current initial 10 percent rating currently assigned.

The Board has considered the appellant's statements about his lumbosacral spine.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the low back disability is evaluated.  Furthermore, the initial 10 percent evaluation currently assigned is primarily based on the appellant's statements about the pain and limitation of motion associated with his low back disability.

The findings set forth above most closely approximate those necessary for the 10 percent evaluation for the lumbosacral spine; these findings have been reflected in the clinical record going back to November 2005.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point during the appeal period prior to March 28, 2015.  Based upon the guidance of the Court in Fenderson, supra, the Board has considered whether a staged rating is appropriate.  As reflected in the discussion above, the Board did not find variation in the appellant's lumbosacral spine orthopedic symptomatology or clinical findings that warrant the assignment of any additional staged rating for the orthopedic manifestations of the low back disability.

Notwithstanding the above discussion, an increased evaluation for the lumbar spine disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected low back disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned 10 percent rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the lumbosacral spine disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the low back disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for spinal disabilities, but the required manifestations had not been shown in this case.  The appellant has not required any hospitalization for this disability; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms due to the lumbar spine disability that would render impractical the application of the regular schedular standards.  He has reported that he has been employed and there is no evidence of record to indicate that he is unemployable due to the orthopedic manifestations of the lumbar spine disability.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the lumbosacral spine disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the pain and other back symptomatology described by the appellant fit squarely within the criteria found in the relevant rating scheme for spinal disabilities.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.  In short, the rating criteria contemplate not only the appellant's low back-related symptoms but the severity of that disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered to be part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not alleged unemployability due to the orthopedic manifestations of the low back disability alone and the record indicates that he has been employed during the appeal period.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his low back disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson; Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the low back disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the lumbosacral spine disability symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating.

Finally, based upon the guidance of the Court in Fenderson, the Board has considered whether any staged rating is appropriate for the claimed disability.  As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings for the lumbar spine disability that would warrant the assignment of any additional staged rating for the disability as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time between November 26, 2005 and March 27, 2015, has the lumbosacral spine disability on appeal been more disabling than as currently rated.

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation in excess of 10 percent is not warranted for the Veteran's low back disability beginning in November 2005 (the effective date of the original grant of service connection) through March 27, 2015.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of the service-connected lumbar spine disability is denied for the period from November 26, 2005 through March 27, 2015.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The September 2016 Board remand directives specifically stated that the AOJ was afford the appellant a VA medical examination that addressed the criteria discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  

Neither the March 2016 VA examination report nor the October 2016 VA examination report complies with Correia.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Review of the claims file reveals that no VA treatment records dated after December 2015 have been included in the evidence of record.  Because such VA records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all VA records dated from December 2015 onward must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any other outstanding records pertinent to the Veteran's claim.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 has been completed.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected lumbar spine disability since March 2015.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from December 2015 onward must be obtained.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current orthopedic thoracolumbar spine pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective orthopedic manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," or "nonweight-bearing" then the examiner must specifically indicate that such testing cannot be done.  

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal dysfunction involving the thoracolumbar spine must be described in detail. 

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is requested to specify the frequency and duration of any "periodic flare-ups" and the effect the service-connected back disability has upon the appellant's daily activities.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation). 

5.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

6.  Thereafter, adjudicate the Veteran's claim.  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations, to include 38 C.F.R. §§ 3.321, 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016); Hart v. Mansfield, 21 Vet. App. 505 (2007); and Rice v. Shinseki, 22 Vet. App. 447 (2009).

7.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


